DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 03/22/2021 are acknowledged and have been fully considered. Claims 1, 7, 8, 16 and 19 have been amended; claims 2 and 17 have been canceled; no claims have been added or withdrawn. Claims 1, 3-16 and 18-20 are now pending and under consideration.
The previous objections to the drawings have been partially withdrawn, in light of the amendments to Figs. 2-6c, and other objections to the drawings were neither sufficiently addressed by amendments nor arguments and have been maintained and updated in order to sufficiently address the amendments to claims 8 and 16.
The previous objections to the specification have been withdrawn, in light of the amendments to the specification.
The previous objections to claims 1, 6, 8, 16 and 17 have been withdrawn, in light of the amendments to claims 1, 7, 8 and 16, and in light of the cancellation of claim 17.
The previous rejection of claim 17 under 35 U.S.C. 112(a) has been withdrawn, in light of the cancellation of claim 17, and the previous rejection of claim 16 under 35 U.S.C. 112(a) has been maintained and only updated in order to sufficiently address the amendments to the claim, as the rejection was neither sufficiently addressed by from a relatively greater combustion air ratio (greater than 2) to a relatively lesser combustion air ratio (equal to 2), claims 8 and 16 together are differently directed to an increase in the quantity of fuel responsive to a demand for torque increase from a relatively lesser combustion air ratio to a relatively greater combustion air ratio. Respectfully, it is unclear why Applicant believes Fig. 5 shows what is now claimed by claims 8 and 16 together.
The previous rejections of claims 2, 16 and 17 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claim 16 and the cancellation of claims 2 and 17.
The previous rejection of claim 2 under 35 U.S.C. 112(d) has been withdrawn, in light of the cancellation of claim 2.
Applicant's arguments with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0039598 to Wakayama et al. in view of U.S. Patent Application Publication No. 2008/0167791 to Fulton et al., and in view of U.S. Patent Application Publication No. 2013/0104544 to Schilling et al. have been fully considered, but they are not persuasive. Specifically, Applicant asserts that the previous prior art rejection cannot be maintained because the aforementioned references, alone or in combination, fail to teach or render obvious the method of claim 1 as amended to further comprise “in response to the torque demand decreasing while operating with the first combustion air ratio at a λ < 1, decreasing the fuel injection amount to a first combustion air ratio limit of λ = 1 before adjusting an EGR flow rate and before adjusting an intake air flow rate.”
The examiner respectfully disagrees. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II). It is understood that the process steps “decreasing the fuel injection amount to a first combustion air ratio limit of λ = 1 before adjusting an EGR flow rate and before adjusting an intake air flow rate” would not be performed at times including when the conditions of the claim phrase “in response to the torque demand decreasing while operating with the first combustion air ratio at a λ < 1” are not met (e.g., when the torque demand does not decrease and/or when the hydrogen combustion engine is not operated with the first decreasing the fuel injection amount to a first combustion air ratio limit of λ = 1 before adjusting an EGR flow rate and before adjusting an intake air flow rate.” Therefore, the rejection has been maintained and only updated in order to sufficiently address the amendments to the claim.
Applicant’s arguments with respect to independent claim 8, as amended, have been fully considered and are partially persuasive. While the previous prior art rejection of the claim has been withdrawn in view of the amendments to the claim, it is apparent that the amendments to the claim are directed to subject matter that is not sufficiently disclosed by Applicant’s originally-filed specification and drawings. Therefore, claim 8 is now rejected under 35 U.S.C. 112(a).
Applicant’s arguments with respect to independent claim 19, as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Also, the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features of claims 8 and 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 8 has been amended to recite “in response to a torque change from the second torque request to the first torque request, decrease a quantity of fuel to a first combustion air ratio limit before adjusting the EGR flow rate and before adjusting intake air flow rate” in lines 12-14. Claim 8 also recites “a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” in lines 5-11. As best understood by the examiner, Applicant’s originally-filed drawings fails to sufficiently show “in response to a torque change from the second torque request to the first torque request, decrease a quantity of fuel to a first combustion air ratio limit before adjusting the EGR flow rate and before adjusting intake air flow rate” (emphasis added), as recited by claim 8, together with “operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” (emphasis added), as recited by claim 8. Instead, Applicant’s originally-filed drawings differently show a controller 12 that, in response to a demand for torque reduction (i.e., in response to a torque change from the second torque request to the first torque request) (see: S1 in Fig. 4), increases a quantity of fuel until a combustion air ratio λ increases to a value of 1 greater (leaner) than the first combustion air ratio corresponding to the first torque request, and, in sharp contrast, claim 8 also requires reducing fuel (making a combustion air ratio leaner) in changing from the relatively leaner second torque request to the relatively richer first torque request. It is unclear how such contradictory functions would be implemented by the controller, especially because Applicant’s originally-filed drawings do not sufficiently show such functionality of the controller.
Claim 16 has been amended to recite “the instructions further enable the controller to increase a quantity of fuel to a second combustion air ratio limit before adjusting the EGR flow rate and before adjusting the intake air flow rate in response to a torque change from the first torque request to the second torque request” in lines 1-4. Claim 16 is dependent from claim 8, and claim 8 recites “a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” in lines 5-11. As best understood by the examiner, Applicant’s originally-filed drawings fail to sufficiently show “increase a quantity of fuel to a first combustion air ratio limit before adjusting the EGR flow rate and before adjusting the intake air flow rate in response to a torque change from the first torque request to the second torque request” (emphasis added), as recited by claim 16, together with “operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” (emphasis added), as recited by claim 8. Instead, Applicant’s originally-filed drawings differently show a controller 12 that, in response to a demand for torque increase (i.e., in response to a torque change from the second torque request to the first torque request) (see: S6 in Fig. 5), increases a quantity of fuel until a combustion air ratio λ decreases to a value of 2 (see: S7, S13 & S14 in Fig. 5) before adjusting an EGR flow rate and before adjusting an intake air flow rate (see: S10 in Fig. 5). Put differently, claim 8 requires that the first torque request corresponds to the first combustion air ratio which is smaller (richer) than the second combustion air ratio corresponding to the second torque request, and, in sharp contrast, claim 16 requires increasing fuel (making a combustion air ratio richer) in changing from the relatively richer first torque request to the relatively leaner second torque request. It is unclear how such contradictory functions would be implemented by the controller, especially because Applicant’s originally-filed drawings do not sufficiently show such functionality of the controller.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has been amended to recite “in response to a torque change from the second torque request to the first torque request, decrease a quantity of fuel to a first combustion air ratio limit before adjusting the EGR flow rate and before adjusting intake air flow rate” in lines 12-14. Claim 8 also recites “a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” in lines 5-11. As best understood by the examiner, Applicant’s originally-filed disclosure fails to provide sufficient written description support for “in response to a torque change from the second torque request to the first torque request, decrease a quantity of fuel to a first combustion air ratio limit before adjusting the EGR flow rate and before adjusting intake air flow rate” (emphasis added), as recited by claim 8, together with “operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” (emphasis added), as recited by claim 8. Instead, Applicant’s originally-filed specification differently discloses that a controller 12, in response to a demand for torque reduction (i.e., in response to a torque change from the second torque request to the first torque request) (see: S1 in Fig. 4), increases a quantity of fuel until a combustion air ratio λ increases to a value of 1 (see: S2, S11 & S12 in Fig. 4) before adjusting an EGR flow rate and before adjusting an intake air flow rate (see: S5 in Fig. greater (leaner) than the first combustion air ratio corresponding to the first torque request, and, in sharp contrast, claim 8 also requires reducing fuel (making a combustion air ratio leaner) in changing from the relatively leaner second torque request to the relatively richer first torque request. It is unclear how such contradictory functions would be implemented by the controller, especially because Applicant’s originally-filed disclosure does not sufficiently disclose such functionality of the controller.
Claims 9-16 and 18 are dependent from claim 8, such that claims 9-16 and 18 also include the unsupported subject matter recited by claim 8, such that claims 9-16 and 18 are also rejected for at least the same reasons that claim 8 is rejected, as discussed in detail directly above with respect to claim 8.

Claim 16 has been amended to recite “the instructions further enable the controller to increase a quantity of fuel to a second combustion air ratio limit before adjusting the EGR flow rate or intake air flow rate in response to a torque change from the first torque request to the second torque request” in lines 1-4. Claim 16 is dependent from claim 8, and claim 8 recites “a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” in lines 5-11. As best understood by the increase a quantity of fuel to a second combustion air ratio limit before adjusting the EGR flow rate and before adjusting the intake air flow rate in response to a torque change from the first torque request to the second torque request” (emphasis added), as recited by claim 16, together with “operate the hydrogen combustion engine at a first combustion air ratio during a first torque request; and operate the hydrogen combustion engine at a second combustion air ratio during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio” (emphasis added), as recited by claim 8. Instead, Applicant’s originally-filed specification differently discloses that a controller 12, in response to a demand for torque increase (i.e., in response to a torque change from the second torque request to the first torque request) (see: S6 in Fig. 5), increases a quantity of fuel until a combustion air ratio λ decreases to a value of 2 (see: S7, S13 & S14 in Fig. 5) before adjusting an EGR flow rate and before adjusting an intake air flow rate (see: S10 in Fig. 5). Put differently, claim 8 requires that the first torque request corresponds to the first combustion air ratio which is smaller (richer) than the second combustion air ratio corresponding to the second torque request, and, in sharp contrast, claim 16 requires increasing fuel (making a combustion air ratio richer) in changing from the relatively richer first torque request to the relatively leaner second torque request. It is unclear how such contradictory functions would be implemented by the controller, especially because Applicant’s originally-filed disclosure does not sufficiently disclose such functionality of the controller.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0301826 to Galindo et al. (hereinafter: “Galindo”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Galindo in view of U.S. Patent Application Publication No. 2008/0202449 to Shimada et al. (hereinafter: “Shimada”).
With respect to claim 19, Galindo teaches a method, comprising: operating a hydrogen combustion engine at a first combustion air ratio with a λA ≤ 1.0 during a first torque request; operating the hydrogen combustion engine at a second combustion air ratio with a λB ≥ 2.0 during a second torque request, wherein the second combustion air ratio is greater than the first combustion air ratio; avoiding a combustion air ratio between the first combustion air ratio and the second combustion air ratio in response to a torque request changing from the first torque request to the second torque request or vice-versa, where the torque request changing from the first torque request to the second torque request is an increase in torque demand [for example, as depicted by at least Figs. 1, 3A & 5 and as discussed by at least ¶ 0055, 0059 & 0072; because a torque request changing from the first torque request to the second torque request and a torque request changing from the second torque request to the first torque request (i.e., “vice versa”) are recited in the alternative, it is sufficient to reject one of the claimed alternatives]; and in response to the torque request changing from the first torque request to the second torque request while operating the hydrogen combustion engine with the second combustion air ratio at a λ > 2, increasing a quantity of fuel to a second combustion air ratio limit of λ = 2.0 before adjusting an EGR flow rate and before adjusting an intake air flow rate [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process steps “increasing a quantity of fuel to a second combustion air ratio limit of λ = 2.0 before adjusting an EGR flow rate and before adjusting an intake air flow rate” would not be performed at times including when the conditions of the claim phrase “in response to the torque request changing from the first torque request to the second torque request while operating the hydrogen combustion engine with the second combustion air ratio at a λ > 2” are not met (e.g., when the torque request changing is instead from the second torque request to the first torque request by virtue of “vice-versa” in line 9 of the claim and/or when the hydrogen combustion engine is not operated with the second combustion air ratio at a λ > 2 and/or when the hydrogen combustion engine is operated with the second combustion air ratio at a λ = 2), such that it is understood that the broadest reasonable interpretation of the method of claim 19 does not necessarily include performing the process steps “increasing a quantity of fuel to a second combustion air ratio limit of λ = 2.0 before adjusting an EGR flow rate and before adjusting an intake air flow rate”].
As discussed in detail above, Galindo is understood to teach each and every limitation of the method of claim 19 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that “in response to the torque request changing from the first torque request to the second torque request while operating the hydrogen combustion engine with the second combustion air ratio at a λ > 2, increasing a quantity of fuel to a second combustion air ratio limit of λ = 2.0 before adjusting an EGR flow rate and before adjusting an intake air flow rate” should not be interpreted as a contingent limitation and is necessarily performed by the method of claim 19 under a broadest reasonable interpretation, it is also noted that Galindo further teaches that in response to the torque request changing from the first torque request to the second torque request while operating the hydrogen combustion engine with the second combustion air ratio at a λ > 2, increasing a quantity of fuel to a second combustion air ratio limit of λ = 2.0 before adjusting an intake air flow rate and without adjusting an EGR rate (apparent from at least Fig. 3A in view of at least ¶ 0055, 0059 & 0072; as depicted by at least Fig. 1 there is no EGR system), and it is also noted that Shimada teaches an analogous method including: in response to the torque request changing from the first torque (apparent from at least Figs. 9 & 10).
Therefore, even in the event that “in response to the torque request changing from the first torque request to the second torque request while operating the hydrogen combustion engine with the second combustion air ratio at a λ > 2, increasing a quantity of fuel to a second combustion air ratio limit of λ = 2.0 before adjusting an EGR flow rate and before adjusting an intake air flow rate” is interpreted as necessarily being performed by the method of claim 19, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Galindo with the teachings of Shimada, if even necessary, to at least at times include increasing a quantity of fuel to a second combustion air ratio limit of λ = 2.0 before adjusting an EGR flow rate in response to the torque request changing from the first torque request to the second torque request while operating the hydrogen combustion engine with the second combustion air ratio at a λ > 2 because Shimada further teaches that supply of EGR is not needed to control .

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama in view of U.S. Patent Application Publication No. 2008/0167791 to Fulton et al. (hereinafter: “Fulton”), and in view of U.S. Patent Application Publication No. 2013/0104544 to Schilling et al. (hereinafter: “Schilling”).
With respect to claim 1, Wakayama teaches a method for operating a hydrogen combustion engine configured to burn a hydrogen-containing fuel in a combustion chamber of the hydrogen combustion engine, the method comprising: operating the hydrogen combustion engine with a first combustion air ratio with a λA ≤ 1 during conditions of higher torque demand [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0005, 0010, 0012-0013, 0022-0025, 0030 & 0033-0035, an internal combustion engine 1 (e.g., “hydrogen combustion engine”) is operated, via an engine controller 15, using hydrogen as a fuel, in a stoichiometric mode with a stoichiometric air/fuel ratio (i.e., λ = 1) (e.g., “first combustion air ratio) at times including when a target operation mode corresponds to a higher torque range (e.g., see Figs. 3-4) (e.g., “first torque request”)]; operating the hydrogen combustion engine with a second combustion air ratio with a λB ≥ 2 during conditions of lower torque demand [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0005-0006, 0008-0011, 0030-0032 & 0036-0040, the internal combustion engine 1 is operated, via the engine controller 15, in a lean-burn mode with a lean air/fuel ratio (e.g., λ = 2) (e.g., “second combustion air ratio) at times including when the target operation mode corresponds to a lower torque range (e.g., see Figs. 3-4) (e.g., “second torque request”)]; and switching from the second combustion air ratio to the first combustion air ratio in response to a torque demand increasing (as depicted by at least Figs. 2-4, the internal combustion engine 1 is operated, via the engine controller 15, to switch from the lean air-fuel ratio to the stoichiometric air/fuel ratio when the target operation mode changes from the lower torque range to the higher torque range), wherein switching from the second combustion air ratio to the first combustion air ratio comprises increasing EGR flow to the combustion chamber as a fuel injection amount is increased (as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0011, 0013, 0032 & 0036-0040, an EGR valve 12 is adjusted, via the engine controller 15, to adjust an EGR flow rate to an intake passage 2 of the internal combustion engine 1 via an EGR passage 11, including to increase the EGR flow rate at times including when the internal combustion engine 1 is operated to switch from the lean air-fuel ratio to the stoichiometric air/fuel ratio when the target operation mode changes from the lower torque range to the higher torque range); and in response to the torque demand decreasing while operating with the first combustion air ratio at a λ < 1, decreasing the fuel injection amount to a first combustion air ratio limit of λ = 1 before adjusting an EGR flow rate and before adjusting an intake air flow rate [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process steps “decreasing the fuel injection amount to a first combustion air ratio limit of λ = 1 before adjusting an EGR flow rate and before adjusting an intake air flow rate” would not be performed at times including when the conditions of the claim phrase “in response to the torque demand decreasing while operating with the first combustion air ratio at a λ < 1” are not met (e.g., when the torque demand does not decrease and/or when the hydrogen combustion engine is not operated with the first combustion air ratio at a λ < 1), such that it is understood that the broadest reasonable interpretation of the method of claim 1 does not necessarily include performing the process steps “decreasing the fuel injection amount to a first combustion air ratio limit of λ = 1 before adjusting an EGR flow rate and before adjusting an intake air flow rate”].
Wakayama appears to lack a clear teaching as to whether switching from the second combustion air ratio to the first combustion air ratio in response to a torque demand increasing comprises advancing an intake valve opening to increase EGR flow to the combustion chamber as a fuel injection amount is increased.
Fulton teaches an analogous method for an analogous internal combustion engine, including adjusting (e.g., increasing) EGR, as internal EGR, to a combustion chamber in the alternative to providing an adjustment (e.g., increase) of EGR flow to the combustion chamber via external EGR, including when the internal combustion engine is provided with hydrogen as a fuel (as depicted by at least Fig. 2 and as discussed by at least ¶ 0009-0011 & 0033-0034)
Schilling teaches adjusting (e.g., advancing) an intake valve opening, of an internal combustion engine, to adjust (e.g., increase) EGR flow, as internal EGR, to a combustion chamber, in addition to adjusting EGR flow to the combustion chamber via external EGR (as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0003-0004, 0034-0040 & 0042-0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wakayama with the teachings of Fulton and Schilling such that the increasing of the EGR flow to the combustion chamber occurs, at least in part, via advancing an intake valve opening because Fulton and Schilling demonstrate that providing adjustment (e.g., increase) of internal EGR via adjustment (e.g., advancement) of an intake valve opening timing occurring prior to an exhaust valve closing timing to provide EGR is known in the art in addition to (or in the alternative to) providing adjustment of EGR to the combustion chamber only via external EGR, with Fulton further demonstrating that each of internal EGR and external EGR is compatible with an internal combustion engine when hydrogen is supplied as a fuel. Therefore, it is also understood that such a modification would merely amount to a simple application of a known technique to a known method ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).

With respect to claim 3, Wakayama modified supra teaches the method of claim 1, wherein the torque demand is based on an accelerator pedal position, and wherein the torque demand increasing comprises the accelerator pedal position (apparent from at least Fig. 1 and at least ¶ 0027-0028 of Wakayama).

With respect to claim 4, Wakayama modified supra teaches the method of claim 1, wherein advancing the intake valve opening comprises overlapping the intake valve opening with an exhaust valve opening (as discussed in detail above with respect to claim 1).

With respect to claim 5, Wakayama modified supra teaches the method of claim 1, wherein advancing the intake valve opening includes adjusting the intake valve opening to a boot lift profile, wherein the boot lift profile comprises opening the intake valve at a crank angle of 270° (it is apparent from at least curve 15 in Fig. 2 of Schilling that the intake valve is raised in the opening direction at 270°).

With respect to claim 6, Wakayama modified supra teaches the method of claim 1, wherein advancing the intake valve opening includes adjusting the intake valve opening to a multi-lift profile, wherein the multi-lift profile comprises opening the intake valve at a first crank angle range and at a second crank angle range (for example, it is apparent from at least curve 12 in Fig. 2 of Schilling that the intake valve is raised in the opening direction for a first time across a first range of angles, and the intake valve is again raised in the opening direction for a second time across a second range of angles).

With respect to claim 7, Wakayama modified supra teaches the method of claim 6, wherein the first crank angle range is from 235° to 330° and the second crank angle range is from 360° to 540° (it is apparent from at least curve 12 in Fig. 2 of Schilling that the intake valve is raised in the opening direction for the first time across the first range of angles that at least partially overlaps 235° to 330°, and the intake valve is again raised in the opening direction for the second time across the second range of angles that at least partially overlaps 360° to 540°).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Galindo in view of U.S. Patent Application Publication No. 2007/0119428 to Leone et al. (hereinafter: “Leone”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Galindo in view of Shimada, and in view of Leone.
With respect to claim 20, Galindo (alternatively, Galindo modified supra) teaches the method of claim 19; however, Galindo appears to lack a clear teaching as to whether the method includes adjusting the timing of one or more of a valve opening or a valve closing of an intake valve or an exhaust valve via a fully variable valve controller (because a valve opening of an intake valve, a valve closing of an intake valve, a valve opening of an exhaust valve, and a valve closing of an exhaust valve are recited in the alternative, it is sufficient to reject one of the claimed alternatives).
Leone teaches operating an internal combustion engine with hydrogen as a fuel, including adjusting a timing of a valve opening of an intake valve via a fully variable valve controller (as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0021-0022 & 0028-0034)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Galindo with the teachings of Leone to include, for example, adjusting a timing of a valve opening of an intake valve via a fully variable valve controller because Leone further teaches that such control beneficially improves engine efficiency by reducing backfiring and/or pre-ignition and/or backflash at times when backfiring and/or pre-ignition and/or backflash are more likely at certain engine operating conditions (e.g., engine temperature and/or engine speed and/or engine load) (as discussed by at least ¶ 0005-0007 & 0010 of Leone), and it is understood that such additional control of the modification would be implemented during at least one of operating the hydrogen combustion engine at the first combustion air ratio during the first torque request and operating the hydrogen combustion engine at the second combustion air ratio during the second torque request, such that the additional control of the modification would necessarily be part of the avoiding of a combustion air ratio between the first combustion air ratio and the second combustion air ratio. Therefore, it is also understood that such a modification would merely amount to a simple application of a known technique to a known method ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747